                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ELMER E. SHEARER, JR.,                                )
                                                      )
              Plaintiff,                              )
                                                      )
     -vs-                                             )         Civil Action No. 18-80
                                                      )
                                                      )
NANCY A. BERRYHILL,1                                  )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
        Defendant.                                    )


AMBROSE, Senior District Judge

                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 18 and

20). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 19 and 21). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 18) and granting

Defendant’s Motion for Summary Judgment. (ECF No. 21).



I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security finding him no longer disabled within the meaning of the Social Security Act. Initially,

Plaintiff was found to be disabled as of March 26, 2010. (ECF No. 8-8, p, 5). On September

30, 2014, Plaintiff was found to no longer be disabled as of September 30, 2014. Id. Plaintiff

requested a hearing. Id. Administrative Law Judge (“ALJ”), Marty R. Pillion, held a hearing on

May 13, 2016. (ECF No. 8-9, pp. 2-41). On July 25, 2016, the ALJ found that Plaintiff’s

disability ended on September 30, 2014. (ECF No. 8-8, pp. 5-22).

1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos.18 and 20).

The issues are now ripe for review.

II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986). In cases involving a continuing disability review (“CDR”),

entitlement to benefits will be reviewed periodically.     20 C.F.R. §§404.1594, 416.994.        A

beneficiary is no longer entitled to benefits where his/her medical condition improves to the

extent that he/she can engage in substantial gainful activity.      Id.   Medical improvement is

                                                2
defined as “any decrease in the medical severity of your impairment(s) which was present at the

time of the most recent favorable medical decision that you were disabled or continued to be

disabled. A determination that there has been a decrease in medical severity must be based on

changes (improvement) in the symptoms, signs, and/or laboratory findings associated with your

impairment(s).”    Id. At §§404.1594(b)(1); 416.994(b)(1)(i).   “When new evidence showing a

change in signs, symptoms and laboratory findings establishes that both medical improvement

has occurred and your functional capacity to perform basic work activities, or residual functional

capacity, has increased, we say that medical improvement which is related to your ability to do

work has occurred.” Id. at §§404.1594(b)(4)(i); 416.994(b)(iv)(A). Finally, the ALJ will consider

whether the beneficiary is able to engage in substantial gainful activity.     §§404.1594(b)(5);

416.994(b)(v).

       B.        Statements from Plaintiff’s In-Laws

       Plaintiff argues that ALJ erred in failing to consider statements provided by his in-laws

dated May 2, 2016. (ECF No. 19, pp. 10-11; ECF No. 8-17, pp. 20-21). Both statements re-

count an instance on March 27, 2016, when Plaintiff unexpectedly passed out. Id. As a result,

Plaintiff submits that the case must be remanded.

       After a review of the record, I disagree. Just because a piece of evidence in the record

is not mentioned in an ALJ’s opinion does not mean, necessarily, that the evidence was not

considered, as Plaintiff suggests. In this case, during the hearing, the ALJ questioned Plaintiff

about the statements from Plaintiff’s in-laws and how often instances of passing out/falling

happen, thus evidencing the ALJ’s consideration of the same.         (ECF No. 8-9, pp. 25-27).

Additionally, throughout his opinion, the ALJ noted that he made his decision after consideration

of the entire case record and that it was based on all of the evidence. (ECF No. 8-8, p. 13).

The ALJ also mentioned and discussed, at length, Plaintiff’s issues with fainting and the medical

evidence related thereto. Id., pp. 13-20.

       There is no requirement for an ALJ to discuss or refer to every piece of relevant

                                                3
evidence in the record, as long as the reviewing court can determine the basis of the decision.

Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001); Hur v. Barnhart, 94 Fed. Appx. 130, *2

(3d Cir. April 16, 2004) (“There is no requirement that the ALJ discuss in its opinion every tidbit

of evidence included in the record.”). After a review of the record, I find that I am able to

sufficiently discern the basis for the ALJ’s opinion and find that it is based on substantial

evidence. (ECF No. 8-8, pp. 5-22). This is especially true in this case where the statements at

issue were describing a type of event, fainting/passing out, that was considered and fully

discussed. Id. Furthermore, I note that Plaintiff does not suggest or indicate how a specific

citation in the opinion to the in-laws’ statements would change the opinion evidence or the

opinion of the ALJ. (ECF No. 19, pp. 10-11). The statements are not expert opinions and do

not provide any information on how this instance affects Plaintiff’s ability to function on a daily

basis. Thus, I find the ALJ did not err in failing to specifically cite to the statements of Plaintiff’s

in-laws describing a fainting spell on May 2, 2016.

       B. Weighing Opinion Evidence

       Plaintiff argues that the ALJ erred rejecting the opinion of his treating physician, Dr.

Putnam. (ECF No. 19, pp. 11-12). Generally, the ALJ will give more weight to the opinion of a

source who has examined the claimant than to a non-examining source. 20 C.F.R. §

416.927(c)(1). In addition, the ALJ generally will give more weight to opinions from a treating

physician, “since these sources are likely to be the medical professionals most able to provide a

detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations, such as consultative examinations or brief

hospitalizations.” Id. §416.927(c)(2). The opinion of a treating physician need not be viewed

uncritically, however.   Rather, only where an ALJ finds that “a treating source’s opinion on the

issue(s) of the nature and severity of [a claimant’s] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

                                                   4
substantial evidence [of] record,” must he give that opinion controlling weight. Id. “[T]he more

consistent an opinion is with the record as a whole, the more weight [the ALJ generally] will give

to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” he must give that opinion controlling weight. Id. Also, “the more consistent an opinion is

with the record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit

has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where .
       . . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a
       treating physician is to be given controlling weight only when it is well-supported
       by medical evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec.

14, 2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot

reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577

F.3d 500, 505 (3d Cir. 2009).

       Plaintiff argues that the ALJ erred in rejecting his treating physician, Dr. Putnam. (ECF

No. 19, pp. 11-12). In support of the same, Plaintiff suggests that because Dr. Putnam’s opinion

was used previously to determine he was disabled and that Dr. Putnam’s current opinion does

not opine that he has improved to the point of where he could return to work, the ALJ erred in

rejecting the opinion. Id. at p. 11. Additionally, Plaintiff submits that the ALJ did not cite to any

                                                 5
conflicting evidence to reject Dr. Putnam’s opinion. Id. at pp. 11-12.     After a review of the

record, I disagree.

       An ALJ is not required to accept the treating physician’s opinion uncritically. Rather, the

ALJ must weigh all of the evidence of the record at that time as set forth above. In this case,

that is exactly what the ALJ did. (ECF No. 8-8, pp. 5-22). He reviewed all of the evidence and

then properly assigned weight to the opinion evidence. For example, the ALJ went through the

opinion of Dr. Putnam explaining how her opinion was internally inconsistent and inconsistent

with the more recent medical evidence of record, including the opinions of Dr. Reardon, Dr. Fox,

Dr. Brace and Dr. Schnepp. (ECF No. 8-8, pp. 17-20).        Consistency/inconsistency is a valid

and acceptable reason for weighing opinion evidence. See, 20 C.F.R. §§404.1527; 416.927

(Evaluating Opinion Evidence).     I find there is substantial evidence to support the ALJ’s

weighing of said opinion evidence. (ECF No. 8-8, pp. 5-22). Consequently, I find no error in

this regard and remand is not warranted on this basis.

       An appropriate order shall follow.




                                                6
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ELMER E. SHEARER, JR.,                                  )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 18-80
                                                        )
                                                        )
NANCY A. BERRYHILL,2                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )



AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 26th day of February, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 18) is denied and Defendant’s Motion for Summary Judgment

(ECF No. 20) is granted.


                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




2Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  7
